Citation Nr: 1807580	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-11 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for right ring finger cyst.

2. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for anxiety.

3. Entitlement to service connection for generalized anxiety disorder, to include as secondary to a service-connected disability.

4. Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to August 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in July 2017. A transcript of the hearing is associated with the claims files.

Following the July 2017 Board hearing, the Veteran submitted additional evidence. However, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ). See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

The issue of entitlement to service connection for hypertension to include as secondary to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a right ring finger disability.

2. A May 2011 rating decision denied service connection for anxiety. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable appellate period. 

3. The evidence associated with the claims file subsequent to the May 2011 rating decision denying service connection for anxiety is not cumulative and redundant of evidence previously of record. 

4. Generalized anxiety disorder is caused by service-connected atrial fibrillation.  


CONCLUSIONS OF LAW

1. A right ring finger disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2. The May 2011 rating decision denying service connection for anxiety is final. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).

3. New and material evidence sufficient to reopen the claim for service connection for anxiety has been received. 38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a), (c) (2017).

4. Generalized anxiety disorder is proximately due to or a result of the Veteran's service-connected atrial fibrillation.  38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the hearing, the VLJ clarified the issues, held the file open for 90 days, and explained a service connection claim. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In this case, new and material evidence sufficient to reopen the claim of service connection for anxiety has been received. The RO denied service connection for anxiety in May 2011, finding there was no evidence of a current disability and a possible relationship to service. The Veteran was notified of the decision and his appellate rights in May 2011. The Veteran did not appeal that decision, or submit additional evidence, within the applicable time period.  Therefore, the May 2011 decision became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2017). 

The record in May 2011 consisted of service treatment records and statements from the Veteran. The evidence failed to show a disability, including anxiety, and a relationship to service. Evidence associated since the rating decision includes VA treatment records, private treatment records and Veteran statements and testimony. The Veteran's statements, testimony and private treatment records as to current symptomology and ongoing symptoms are new and material. 

New and material evidence sufficient to reopen the claim of service connection for anxiety have been received. The evidence provided addressed the previous unestablished facts of a current disability and a relationship to service. It is not redundant. Therefore, reopening of the claim for anxiety is warranted.

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303 (b).  Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310 (a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service-connected. 38 C.F.R. § 3.310 (b).

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154 (b) (West 2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

A. Right ring finger cyst

The Veteran contends he is entitled to service connection for a right ring finger disability. The Veteran has consistently reported an ongoing cyst on his right ring finger since service. The Veteran is competent to describe his ongoing symptoms in-service and since.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his statements are inconsistent with the separation examination and are not credible.

The Veteran's service treatment records (STRs) have been associated with the claims file. Treatment records in December 2007 noted ganglion of the right ring finger. See December 6, 2007 STR. At separation on the report of medical examination in July 2010 the examiner noted a normal clinical evaluation of the upper extremities and skin. See July 7, 2010 report of medical examination.  On the report of medical history in July 2010 the Veteran denied any skin diseases and any impaired use of his hand or painful joints. See July 7, 2010 report of medical history. 

The Veteran contends that he developed a right ring finger cyst in service and this has continued since. The Veteran testified that he first began having problems with cysts on his right ring finger in 2006. See July 2017 hearing transcript. The Veteran reported at times the cyst reoccurs and makes working with his right hand difficult. The Veteran currently works for a private security company and testified that this cyst reoccurs it protrudes and results in pain and pressure making the use of his baton, pistols and handcuffs difficult. 

The issue is whether the Veteran has a current right ring finger disability and if this is related to service. 

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The Board notes the Veteran has not been afforded a VA examination as to his right ring finger disability, and the Board finds that no examination or opinion is necessary for this claim. The Board notes a December 2007 treatment record noting right ring finger ganglion, however at separation the Veteran denied any ongoing skin diseases, impaired use of his fingers and a clinical evaluation was normal. Additionally, there is not an indication that a current disability or symptoms may be associated with service.  His statement that something comes and goes does not establish disability.  There is sufficient medical evidence to make a decision on the claim. As such, pursuant to McLendon, a VA examination and opinion is not warranted.  In reaching this determination, the Board notes that potential evidentiary defects were identified at the hearing and the Veteran was provided an opportunity to submit evidence of disability.  He did not.

VA treatment records have been associated with the claims file. Treatment records are absent for treatment of a right ring finger disability. The Veteran was afforded a general VA examination in August 2010. The examiner noted examination of the skin was normal with no lesions 

The Veteran does not have a current right ring finger disability. As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes the Veteran's reports regarding his symptoms in-service and ongoing manifestations which he is competent to report. However, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a right ring finger disability. The Board notes that the medical evidence is more probative and more credible than the lay opinions of record. The August 2010 general VA examination did not find any indication of a current right ring finger skin disability. Further, VA treatment records are absent indications of a right ring finger disability. Thus, the more probative evidence of record indicates the Veteran does not have a current right ring finger disability and service connection is not warranted.

While treatment records in-service note the Veteran was seen, in December 2007, and ganglion of the right ring finger was noted. See December 6, 2007 STR. Ganglion is defined as "a benign cystic tumor occurring on an aponeurosis or tendon, as in the wrist or dorsum of the foot; it consists of a thin fibrous capsule enclosing a clear mucinous fluid." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 757 (32d ed. 2012). However, at separation the Veteran denied any skin diseases or impaired use of his hands and the medical examination noted a normal clinical evaluation of the upper extremities and skin. These normal findings are inconsistent with ongoing manifestations of pathology. As such service connection is not warranted. 

As such, the Board finds that service connection for a right ring finger cyst is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Generalized anxiety disorder

The Veteran contends he is entitled to service connection for generalized anxiety disorder, to include as secondary to his service-connected atrial fibrillation. The Board notes that the Veteran is currently service-connected for paroxysmal atrial fibrillation, and has been since his separation from service in August 2010. 

Service treatment records (STRs) have been associated with the claims file. May 2006 treatment records note the Veteran was seen in the family practice clinic for a potential anxiety attack, with reported symptoms for the past 2 weeks. See May 9, 2006 STR. Treatment records in November 2007 note the Veteran reported anxiety, related to his heart palpitations. See November 20, 2007 STR. Treatment records in March 2008 note the Veteran was seen for anxiety and referred to psychiatry for a mental health evaluation and treatment. See March 31, 2008 STR. At separation on the report of medical history the Veteran reported nervous trouble and anxiety when experiencing palpitations, and that he previously received marriage counseling. See July 7, 2010 report of medical history. On the report of medical examination the psychiatric clinical evaluation was normal. See July 7, 2010 report of medical examination. 

The Veteran contends that his anxiety began during service when he first began experiencing palpitations and has continued since. In July 2017 the Veteran testified that his anxiety worsens when he has symptoms of atrial fibrillation. See July 2017 hearing transcript. The Veteran testified that when he experiences symptoms of atrial fibrillation he has increased anxiety, is unable to go to work, attend social events or leave the house. The Veteran's wife reported that his anxiety impacts their daily activities as he often will refuse to attend important events, and is unable to travel cross country to visit family members. 

The issue is whether the Veteran's current anxiety disorder is related to service, to include his service-connected atrial fibrillation. VA and private treatment records have been associated with the claims file. The Veteran was afforded a VA examination in March 2011. The Veteran reported his doctor told him to consider treatment for anxiety as his heart palpitations seemed to trigger symptoms of panic. See March 2011 VA examination. On the mental status examination the Veteran exhibited good mood, appropriate affect, unremarkable speech and psychomotor activity. The Veteran was oriented to person, place and time. The examiner noted the Veteran experiences panic attacks, as his heart condition triggers anxiety symptoms because he worries that something serious is going on with his heart. In addition, the Veteran reported that the symptoms of his heart condition results in him feeling anxious. The examiner noted no diagnosis under the DSM-IV. The examiner noted that the Veteran experiences heart palpitations which at times feel like anxiety, additionally the Veteran reported some expected and appropriate anxiety due to not being able to find employment. The examiner noted no symptoms of any other mood or thought disorder. The examiner found that the Veteran was high functioning and did not meet the DSM-IV criteria for any mental disorder.  

A VA opinion from the Veteran's treating cardiology nurse practitioner noted that the Veteran experiences anxiety which could be secondary to his atrial fibrillation. See September 19, 2013 VA opinion. The treatment provider noted that arrhythmia's can often make individuals nervous and anxious. Additionally the provider noted that it is conceivable that the Veteran's atrial fibrillation, hypertension and anxiety are all interrelated. The Board finds this opinion is entitled to less probative weight as benefits may not be granted based on speculative opinions, without a clear rationale. 

Treatment records in January 2013 note the Veteran reported panic and anxiety symptoms related to his heart palpitations. See January 31, 2013 VA treatment record. March 2017 treatment records note the Veteran was seen for a mental health intake summary. See March 9, 2017 VA psychiatry consult. The Veteran reported fear, anxiety and chronic worry related to his atrial fibrillation. The Veteran reported that when he experiences anxiety symptoms he has an increased heart rate, becomes hyper focused and these symptoms are debilitating, disrupting his usual daily activities. Under the DSM-V a diagnosis of unspecified anxiety, secondary to atrial fibrillation was noted. The physician noted that the Veteran's symptoms of anxiety exist in the context of atrial fibrillation episodes and it is unclear whether his anxiety actually exacerbates his medical symptoms. The physician recommended referral to the mental health clinical and behavioral medicine for follow-up. 

An August 2017 private opinion has been associated with the claims file. The opinion noted that a psychiatric evaluation of the Veteran was performed and he meets the DSM-V criteria for generalized anxiety disorder. See August 2017 private opinion. The physician noted that the Veteran's manifestations of generalized anxiety disorder began shortly after his manifestations of atrial fibrillation in-service in 2006. The physician noted no evidence of an anxiety disorder predating the onset of his symptoms of atrial fibrillation. The physician noted that the Veteran's anxiety symptoms are closely linked to his symptoms of atrial fibrillation and include missing work due to fear and anxiety, avoidance of social activities and public places and have a significant effect on his productivity and enjoyment of life. The physician noted that the Veteran's generalized anxiety disorder arose from his atrial fibrillation and his anxiety continues to be exacerbated by his service-connected atrial fibrillation. The Board finds this opinion is entitled to probative weight. 

The Board notes that during the course of this appeal, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

As the Veteran's claim was certified to the Board in April 2015 (after August 4, 2014) a diagnosis of anxiety must conform to DSM-V. See 38 C.F.R. § 4.125(a) (2017). As the March 2011 VA examination was based on the DSM-IV criteria, this is entitled to less probative weight. The evidence of record shows that the Veteran has a diagnosis of generalized anxiety disorder under the updated DSM-V criteria. 

After consideration of all the evidence of record, the Board finds that entitlement to service connection for generalized anxiety disorder, to include as secondary to service-connected atrial fibrillation is warranted. The Veteran's and associated lay statements of record have consistently stated that he experiences symptoms of anxiety as a result of his service-connected atrial fibrillation and these symptoms impact his activities of daily living. The Veteran and his wife testified in July 2017 that his anxiety worsens when he has symptoms of atrial fibrillation. The Veteran testified that when he experiences symptoms of atrial fibrillation he has increased anxiety, is unable to go to work, attend social events or leave the house and his wife reported that his anxiety impacts their daily activities as he often will refuse to attend important events, and is unable to travel cross country to visit family members. The Veteran's and the lay statements of record are competent to describe his ongoing symptoms since service and these statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has competent and credible reports from the Veteran regarding his anxiety in-service and ongoing symptoms since service relating to his atrial fibrillation and a diagnosis under the DSM-V of generalized anxiety disorder and an opinion that his anxiety arose from his service-connected atrial fibrillation and continues to be exacerbated by this. Further, as discussed above the Veteran is service-connected for atrial fibrillation. Therefore, the Board finds the preponderance of the evidence favors in granting the Veteran's claim of entitlement to service connection for generalized anxiety disorder, to include as secondary to a service-connected disability. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).  


ORDER

Entitlement to service connection for right ring finger cyst is denied.

The application to reopen the claim for service connection for anxiety is granted.

Entitlement to service connected for generalized anxiety disorder, as secondary to service-connected atrial fibrillation is granted. 


REMAND

The Veteran contends he is entitled to service connection for hypertension, to include as secondary to a service-connected disability. The Veteran contends that his serviced-connected atrial fibrillation has resulted in his current hypertension. The Board finds a remand is warranted for additional development. 

VA and private treatment records have been associated with the claims file. Private treatment records note the Veteran has essential benign hypertension. See September 22, 2017 private treatment records.  In addition, a VA opinion from the Veteran's treating cardiology nurse practitioner noted that the Veteran had a history of hypertension in-service and that his blood pressure is currently under control. The treatment provider noted that the Veteran's current controlled blood pressure could be related to his use of Metoprolol which is prescribed for his atrial fibrillation. Additionally, the VA provider noted that it is conceivable that the Veteran's atrial fibrillation, hypertension and anxiety are all interrelated. See September 19, 2013 VA opinion. 

In light of the Veteran's testimony and treatment records noting a diagnosis of hypertension the Board finds the evidence as it stands tend to indicate that a current disability may be related to service, to include a service-connected disability. Therefore, a VA examination and opinion is warranted addressing the potential relationship, if any, between the Veterans' claimed hypertension, service and the Veteran's service-connected atrial fibrillation and generalized anxiety disorder. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of his hypertension. After reviewing the claims file, and all prior opinions provided and examining the Veteran the examiner is asked to answer the following questions:
	
a. Does the Veteran have hypertension?

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension is related to active service?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension was caused by his service-connected atrial fibrillation and/or generalized anxiety disorder?

d. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension was aggravated (permanently worsened beyond its natural progression) by his service-connected atrial fibrillation and/or generalized anxiety disorder?

Review of the entire claims file is required. The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner should address the September 2013 VA treating nurse practitioner's opinion noting treatment for hypertension in-service and suggesting that the Veteran's current use of Metoprolol prescribed for his atrial fibrillation may be controlling his blood pressure currently and may be related to his service-connected atrial fibrillation and anxiety. Service treatment records note elevated blood pressure readings of 160/96 in September 2006 and of 165/108 in May 2006. See May 24, 2006 & September 13, 2006 STRs.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his hypertension by the service-connected disability or disabilities. 

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


